Citation Nr: 0010757	
Decision Date: 04/24/00    Archive Date: 05/04/00

DOCKET NO.  96-49 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial rating for tendonitis 
of the left heel with spurs, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased initial rating for tendonitis 
of the right heel with spurs, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from December 1976 to 
December 1979, and from October 1980 to March 1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1993 decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that granted service connection for bilateral 
heel tendonitis with spurs, and assigned an original 
noncompensable evaluation.  In a decision issued in May 1994, 
the RO assigned a 10 percent evaluation for both heels 
effective to the date of claim.  The Board remanded this case 
in May 1998 for additional development.  Upon remand, the RO 
completed the development requested by the Board and issued a 
May 1999 decision which assigned a 10 percent rating for each 
heel.  The Board has rephrased the issues listed on the title 
page in order to more properly reflect the claims on appeal.  
See Fenderson v. West, 12 Vet.App. 119 (1999) (separate or 
"staged" ratings must be considered for initial rating 
claims following a grant of service connection where the 
evidence shows varying levels of disability for separate 
periods of time).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claims on appeal has been obtained.

2.  The left heel disability, post- operative resection of 
Haglund's deformity with calcific Achilles tendonitis and 
plantar fasciitis, is manifested principally by pain, 
tenderness to palpation at the Achilles insertion and the 
plantar fascia insertion, numbness associated with a foot 
scar, slight loss of dorsiflexion, and a large bony 
prominence on the posterior aspect of the calcaneal 
tuberosity with a small plantar osteophyte.  This disability 
results in moderately severe foot injury.

3.  The right heel disability, currently diagnosed as 
Achilles tendonitis and plantar fasciitis, is manifested 
primarily by complaint of pain on use and tenderness at the 
Achilles insertion and the plantar fascia, less than on the 
left, and slight loss of dorsiflexion.  This disability 
results in moderate foot injury.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation of 20 percent, 
but not in excess of 20 percent, for tendonitis of the left 
heel with spurs have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 1995); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.40, 
4.45, 4.71a, Diagnostic Codes 5024, 5270- 74, 5276, 5278, 
5283, 5284 (1999).

2.  The criteria for a disability evaluation in excess of 10 
percent for tendonitis of the right heel with spurs have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1995); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5024, 5270- 74, 5276, 5278, 5283, 5284 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual summary

The appellant contends, in essence, that symptomatology 
associated with his bilateral heel disability warrants an 
evaluation in excess of the currently assigned 10 percent 
ratings for each heel.  According to his testimony before the 
RO in February 1994 and his various statements of record, he 
complains of chronic bilateral heel pain which is exacerbated 
by use.  Specifically, he alleges an inability to run, jog or 
walk a distance greater than 1- 2 blocks without severe pain.  
He also alleges difficulty with climbing and descending 
stairs.  His symptoms are worse on the left and, with regard 
to his right heel disability, he testified that "I don't 
have a whole lot of problem with it."  Over the years, he 
has been treated with orthotics, pain medications, injections 
and left heel surgery with minimal pain relief.

As a preliminary matter, the Board finds that the appellant's 
allegations and the evidence of record, when viewed in the 
light most favorable to his claims, are sufficient to "well 
ground" his claims within the meaning of 38 U.S.C.A. § 
5107(a).  See Proscelle v. Derwinski, 2 Vet.App. 629, 631 
(1992).  In an effort to assist him in the development of his 
claim, the RO has obtained his VA clinical records and 
afforded him recent VA examination.  The record does not 
reveal any additional sources of relevant information which 
may be available concerning the present claims.  The Board 
accordingly finds the duty to assist him, mandated by 38 
U.S.C.A. § 5107, has been satisfied.

As the appellant's claims are well grounded, the Board must 
determine whether the evidence supports his claim(s) or is in 
relative equipoise, with him prevailing in either event.  
However, if a fair preponderance of the evidence is against 
his claim(s), his claim(s) must be denied.  38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

The medical evidence of record clearly documents the 
appellant's long- standing complaint of bilateral heel pain 
exacerbated by use.  His service medical records first reveal 
a diagnosis of bilateral tendonitis which was treated with 
Indocin in 1987.  Physical findings at that time revealed 
tender insertion Achilles tendon with pain on flexion.  He 
was also treated for bilateral foot pain associated with pes 
planus.  Post- service, a May 1992 VA general examination 
first noted a diagnosis of heal spur of the left foot.  By 
means of a rating decision dated in September 1992, the RO 
granted service connection for heel spur of the left foot and 
assigned a noncompensable disability evaluation.  However, 
service connection for pes planus was denied as a congenital 
or developmental defect.  See 38 C.F.R. § 4.9 (1999).

Subsequently, the appellant received VA outpatient treatment 
for his complaint of bilateral heel pain with the pain 
greater on the left.  A May 1993 podiatry consultation noted 
an x- ray finding of exostosis at both Achilles insertions 
and indicated a diagnosis of bilateral Achilles tendonitis.  
By means of a rating decision dated in May 1993, the RO 
granted service connection for bilateral heel tendonitis with 
spurs effective to March 1992 (the date of original claim), 
and assigned a noncompensable disability evaluation.

VA outpatient treatment records, dated in February 1994, note 
the appellant's complaint of difficulty with climbing and 
descending stairs and inability to run or jog.  He was 
capable of walking without the assistance of an aid for 
greater than a mile without pain.  It was noted that his 
previous treatment with non- steroidal anti- inflammatory 
medications, orthotics, heel cord stretching and a 
corticosteroid injection in the left heel provided little 
relief.  In March 1994, he underwent an attempted resection 
of a prominent Haglund's deformity of the left calcaneus.  
However, the calcific deposit was left in place as it was too 
large to allow enucleation without release of the Achilles' 
tendon.  By means of a rating decision dated in May 1994, the 
RO assigned a 10 percent disability rating for bilateral 
tendinitis with spurs effective to the date of claim.

On VA joints examination, dated in April 1999, the appellant 
complained of progressively worsening pain on the posterior 
and plantar aspects of both of his heels.  Generally, the 
pain was worse on his left foot as compared to his right 
foot.  His pain was exacerbated by use and became severe 
after walking 1- 2 blocks.  His past conservative and 
surgical treatment had provided him minimal pain relief.  
Physical examination revealed a large bony prominence on the 
posterior aspect of the left calcaneal tuberosity with a 
palpable subcutaneous osteophyte in that region.  
Bilaterally, he was tender to palpation posteriorly over the 
calcaneal tuberosities at the Achilles insertions but was 
significantly worse on the left.  He reported plantar heel 
pain to deep palpation at the region of the insertion of the 
plantar fascia into the calcaneus which was worse on the 
left.  There was 15 degrees of dorsiflexion, 45 degrees of 
plantar flexion and good subtalar motion.  Pain was 
exacerbated with resisted plantar flexion.  He was otherwise 
neurovascularly intact without sensory or motor deficits.  X- 
ray examination was significant for posterior calcaneal 
osteophytes in the feet bilaterally but worse on the left.  
There was a small plantar osteophyte in the plantar aspect of 
the calcaneus of the left foot.  He had mild numbness in the 
region of the left foot incision scar.

Based upon the above findings, the VA examiner indicated an 
impression of bilateral plantar heel spurs with clinical 
evidence of plantar fasciitis bilaterally.  The examiner also 
noted that the appellant was likely to experience 
exacerbations and flare- ups of current symptoms upon use 
manifested by decreased range of motion, excessive muscle 
fatigability, incoordination and functional impairment.  The 
extent of these symptoms, however, was variable and could not 
be quantified.

II.  Applicable law and regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).

The severity of a foot and ankle disability is ascertained, 
for VA rating purposes, by application of the criteria set 
forth in VA's Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (1999) (Schedule).  Currently, the RO has assigned 
separate 10 percent ratings for left and right heel 
disabilities indicative of a moderate foot injury pursuant to 
Diagnostic Code 5284.  As noted above, the appellant holds 
diagnoses of bilateral plantar heel spurs with plantar 
fasciitis and Achilles tendonitis.

A 20 percent rating would be warranted for acquired 
unilateral Claws foot (pes cavus) requiring all toes tending 
to dorsiflexion (Diagnostic Code 5278), moderately severe 
malunion or nonunion of the tarsal or metatarsal bones 
(Diagnostic Code 5283) and moderately severe foot injury 
(Diagnostic Code 5284).

A 20 percent rating could also be considered due to an ankle 
disability manifested by ankylosis of the ankle in plantar 
flexion to less than 30 degrees (Diagnostic Code 5270), 
marked limitation of ankle motion (Diagnostic Code 5271), 
ankylosis of the subastragalar or tarsal joint (Diagnostic 
Code 5272), marked deformity of the os calcis or astragalus 
by malunion (Diagnostic Code 5273) or astragalectomy 
Diagnostic Code 5274).  Full range of motion of the ankle is 
measured from 0 degrees to 20 degrees in dorsiflexion and 0 
degrees to 45 degrees in plantar flexion.  38 C.F.R. § 4.71, 
Plate II (1999).

A 30 percent rating for a foot disability would be warranted 
for acquired bilateral Claws foot requiring all toes tending 
to dorsiflexion or unilateral acquired Claws foot requiring 
marked contraction of plantar fascia with dropped forefoot 
(Diagnostic Code 5278), severe malunion or nonunion of the 
tarsal or metatarsal bones (Diagnostic Code 5283) and severe 
foot injury (Diagnostic Code 5284).  A 30 percent rating for 
an ankle disability would be warranted for ankylosis of the 
ankle in plantar flexion between 30 degrees and 40 degrees or 
in dorsiflexion between 0 and 10 degrees (Diagnostic Code 
5270).

The Board notes that terms such as "moderate" and "severe" 
employed in the schedular criteria are not defined in VA 
regulations.  In arriving at an equitable and just decision, 
the Board must interpret reports of medical evaluation in 
light of the whole recorded history.  38 C.F.R. § 4.6 (1999).  
It should also be noted that the use of terminology such as 
"moderate" and "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6 
(1999).  In determining the present level of disability, the 
most recent examination findings are generally the most 
probative evidence of record.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Additionally, tenosynovitis and degenerative arthritis may be 
rated on limitation of motion be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003, 5024 (1999).  Generally, degenerative arthritis is 
rated on the limitation of motion of the affected joint.  
However, a separate compensable rating is only warranted 
where limitation of motion is not compensable under the 
schedular criteria for the joint(s) involved.  See also Hicks 
v. Brown, 8 Vet.App. 417 (1995).

In assigning a disability evaluation, the Board must consider 
the effects of the disability upon ordinary use, and the 
functional impairment due to pain, weakened movement, excess 
fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (1999).

III.  Increased rating - left heel tendonitis

As noted above, the medical evidence of record clearly 
documents the appellant's long- standing history of left heel 
pain exacerbated by use.  The evidence also shows that foot 
symptomatology, principally pain and tenderness, is greater 
on the left than right.  Recent physical examination revealed 
a large bony prominence on the posterior aspect of the left 
calcaneal tuberosity with a palpable subcutaneous osteophyte 
in that region.  The appellant has slight loss of 
dorsiflexion, but full plantar flexion.  He also has 
tenderness to palpation at the Achilles insertion and the 
plantar fascia insertion, and numbness associated with a foot 
scar.  In addition, as noted on recent VA examination, he was 
likely to experience exacerbations and flare- ups of current 
symptoms upon use manifested by decreased range of motion, 
excessive muscle fatigability, incoordination and functional 
impairment.  The Board finds that, with consideration of the 
additional impairment due to flare- ups, this symptomatology 
establishes moderately severe foot injury.  Accordingly, the 
Board finds that sufficient evidence has been presented to 
warrant a 20 percent rating pursuant to Diagnostic Code 5284.

However, the evidence does not show acquired Claws foot, 
malunion or nonunion of the tarsal or metatarsal bones, or 
ankylosis of the ankle.  Accordingly, the evidence 
preponderates against an increased rating pursuant to 
Diagnostic Codes 5270, 5278, or 5283.  Furthermore, the 
appellant's left foot disability causes only slight loss of 
dorsiflexion, no loss of plantar flexion and no motor 
deficit.  As such, the Board finds, by a preponderance of the 
evidence, that a 30 percent rating for "severe" foot injury 
under Diagnostic Code 5284 is not warranted.

As the current rating contemplates loss of range of motion, 
consideration of a separate rating for tenosynovitis pursuant 
to Diagnostic Code 5024 would be inappropriate.  38 C.F.R. 
§ 4.14 (1999); Brady v. Brown, 4 Vet.App. 203, 206 (1993) 
(the rating schedule may not be employed as a vehicle for 
compensating a claimant twice (or more) for the same 
symptomatology).  The Board further finds that the evidence 
of record preponderates against a disability evaluation in 
excess of 20 percent at any time since the appellant's filing 
of this claim.  See Fenderson, 12 Vet.App. 119 (1999).

The benefit of the doubt rule was applied in assigning the 20 
percent rating as required by law and VA regulations.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 4.3 (1999).

IV.  Increased rating - right heel tendonitis

Review of the documentation of file clearly shows the 
appellant's complaint of bilateral heel pain which is 
primarily focused on his left heel.  With regard to his right 
heel, he testified in 1994 that "I don't have a whole lot of 
problem with it."  At that time, he held a diagnosis of 
Achilles tendonitis manifested by exostosis at the Achilles 
insertion.  Current examination findings reveal the presence 
of posterior calcaneal osteophytes present in the right foot 
with complaint of tenderness at the Achilles insertion and 
the plantar fascia, but, significantly, less severe than on 
the left.  He experiences pain with resisted plantar flexion, 
but has normal plantar flexion and only slight loss of 
dorsiflexion.  Even after considering the increased 
functional impairment that accompanies exacerbations, the 
Board finds the appellant has no more than slight foot 
injury, and warrants no more than the currently assigned 10 
percent under Diagnostic Code 5284.

The evidence does not show ankylosis of the ankle or 
subastragalar or tarsal joint, malunion of the os calcis or 
astragalus, astragalectomy, acquired Claws foot and/or 
malunion or nonunion of the tarsal or metatarsal bones.  
Accordingly, an increased rating is not warranted under 
Diagnostic Codes 5270, 5272, 5273, 5274, 5278 and 5283.  His 
range of motion, which is manifested by slight loss of 
dorsiflexion and full plantar flexion, is not "marked" in 
degree.  Cf. 38 C.F.R. § 4.71, Plate II (1999).  As such, the 
evidence of record preponderates against an increased rating 
pursuant to Diagnostic Code 5271.  Finally, an increased 
rating is not warranted for " moderately severe" foot 
injury under Diagnostic Code 5284 as the right foot is 
neurovascularly intact without evidence of motor or sensory 
deficit.

As the current rating contemplates loss of range of motion, 
consideration of a separate rating pursuant to Diagnostic 
Code 5024 would be inappropriate.  38 C.F.R. § 4.14 (1999); 
Brady, 4 Vet.App. 203, 206 (1993).  Although the examiner 
noted pain with resisted plantar flexion and functional loss 
of use of the right heel, the Board does not find that the 
evidence of record supports consideration of additional 
compensation pursuant to 38 C.F.R. §§ 4.40 and 4.45.  As 
noted above, the appellant testified in 1994 that his right 
heel disability was relatively asymptomatic.  Since that 
time, his outpatient treatment notes focus almost exclusively 
on treatment for the left heel disability and the physical 
findings regarding the right heel disability have remained 
virtually the same.  Accordingly, the Board finds, by a 
preponderance of the evidence, that an increased evaluation 
is not warranted pursuant to the factors outlined in Deluca.  
The Board further finds that the evidence of record 
preponderates against a disability evaluation in excess of 10 
percent at any time since the appellant's filing of this 
claim.  See Fenderson, 12 Vet.App. 119 (1999).

The evidence is not so evenly balanced so as to allow 
application of the benefit of the doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 4.3 (1999).



ORDER

An increased evaluation to 20 percent for tendonitis of the 
left heel with spurs is granted, subject to the criteria 
which govern the payment of monetary awards.

An increased evaluation, in excess of 10 percent, for 
tendonitis of the right heel with spurs is denied.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 
- 9 -


- 1 -


